Citation Nr: 1019746	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to the service-connected left leg and 
left ankle disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active military duty from November 1984 
to August 1985.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the RO.  

This case was remanded the case to the RO in February 2009 
for further development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected left leg and left ankle 
disabilities are not shown to have caused or aggravated the 
Veteran's left knee disability.  



CONCLUSION OF LAW

The Veteran does not have a left knee disability that is 
proximately due to or the result of the service-connected 
left leg and left ankle disabilities.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Letters dated in December 2004 and November 2009 provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection on a 
direct and secondary basis, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

Additionally, in the November 2009 letter, he was advised of 
how disability ratings and effective dates were assigned.  

Although the November 2009 notice was not sent until after 
the initial rating denying the claim, the Board finds that 
any defect with respect to the timing of the required notice 
was harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements, and a VA 
examination report dated in December 2005, with an addendum 
opinion dated in October 2005.  Pursuant to the Board's 
remand instructions, additional medical opinions were 
obtained in August 2009 and January 2010.  

The reports of these examination/opinions reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints and conducted an appropriate 
physical examination (in December 2005), and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination/opinions are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has 
not contended otherwise.  
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Secondary service connection 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The Veteran, through his statements, has limited the issue on 
appeal to service connection on a secondary basis.  See, 
e.g., the Veteran's October 2004 informal claim and August 
2009 statement.

With respect to Wallin element (1), the Veteran is currently 
diagnosed with degenerative changes in left knee.  Wallin 
element (1) is accordingly satisfied for the claim.  

With respect to Wallin element (2), service-connected 
disability, the Veteran is service-connected for residuals of 
a stress fracture of the mid-shaft left tibia and arthritis 
of the left ankle.  Wallin element (2) is accordingly 
satisfied.  

With respect to Wallin element (3), the February 2005 VA 
examiner was unable to diagnose a current left knee 
disability, so he was unable to relate the Veteran's left 
knee condition to his service-connected stress fracture.  

The August 2009 VA examiner, who reviewed the claims folder 
in its entirety, opined that the Veteran's tibial fractures 
had healed and were not responsible for any pathology in the 
Veteran's left knee.  

In January 2010, the same examiner opined that there was no 
relationship between the Veteran's service-connected left 
ankle disability and the Veteran's left knee condition, as 
there was nothing in the orthopedic literature to support the 
proposition that post traumatic degenerative changes of one 
joint might induce pathology in another joint either of the 
ipsilateral or contralateral extremity.  

The Veteran in this regard has presented no competent medical 
opinion to support his lay assertions.  

In addition to the medical evidence, the Board has considered 
the Veteran's written assertions; however, none of this 
evidence provides a basis for allowing the claim.  

It is now well settled that lay persons without medical 
training, such as the Veteran and his representative, are not 
qualified to render medical opinions regarding matters such 
as etiology of disease, which call for specialized medical 
knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board must accordingly find, because there is no legally 
sufficient medical opinion establishing a nexus between the 
Veteran's current left knee disability and his service-
connected left leg and ankle disabilities, Wallin element (3) 
has not been met, and the appeal must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for a left knee disability, as secondary 
to the service-connected left leg and left ankle 
disabilities, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


